Judgment, Supreme Court, New York County (Bruce Allen, J.), entered June 27, 2007, convicting defendant, after a jury trial, of robbery in the first and second degrees, and also convicting him, upon his plea of guilty, of two counts of attempted robbery in the second degree, and sentencing him, as a persistent violent felony offender, to an aggregate term of 20 years to life, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury’s determinations concerning credibility. There was ample evidence establishing that defendant took the victim’s property at knifepoint and also caused physical injury.
Defendant’s constitutional challenge to his sentencing as a persistent violent felony offender is without merit (see Almendarez-Torres v United States, 523 US 224 [1998]). Concur—Mazzarelli, J.P, Moskowitz, Renwick and Freedman, JJ.